Citation Nr: 0400994	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1985.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran was seen during his military service for 
psychiatric symptoms which were attributed to an adjustment 
disorder with mixed emotional features and a personality 
disorder.

2.  The preponderance of the evidence shows that the 
veteran's current psychiatric symptoms, diagnosed as a 
depressive disorder, began many years after the veteran's 
release from service and are not related to the symptoms 
manifested during such service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in a letter dated in December 2001.  
The veteran thereafter obtained a medical opinion in support 
of his claim linking his current psychiatric symptoms to the 
symptoms he manifested during service, demonstrating that he 
was aware of the evidence necessary to substantiate his 
claim.  The rating decision of February 2002 and the 
statement of the case dated in February 2003 included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.  The veteran was told that a VA 
psychiatrist had reviewed the records and determined that the 
in-service symptoms were precipitated by specific stressors, 
including the illness of his mother, and that the present 
onset of depression was two years ago when he asked for a 
psychiatric evaluation.  He was informed that more weight was 
given to the VA examiner's opinion since there was no 
evidence of psychiatric treatment of any sort for about 17 
years after his separation from service.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has obtained the 
veteran's service medical and VA medical records, and has 
provided the veteran with a recent VA examination to clarify 
the nature and etiology of his acquired psychiatric disorder.  
As such, VA's duties under the VCAA have been satisfied, and 
the case is ready for adjudication.

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as psychoses, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  At the time of the veteran's August 1982 
entrance examination, no pertinent defects were noted.  The 
veteran's service medical records show that in August 1984, 
he complained of nervousness.  There was no relevant 
diagnosis.  In October 1984, he complained of being a light 
sleeper and being awakened by noise.  He also complained of 
fatigue and low back pain.  There was no relevant diagnosis.  
In November 1984, he was treated for family problems 
pertaining to his sick mother, as well as problems with his 
unit and lack of sufficient positive reinforcement.  The 
impression was adjustment disorder with mixed emotional 
features (to include depression, anger, anxiety, occupational 
problems, and a personality disorder of sufficient severity 
to impair his military function).  The examiner noted that 
counseling was not predicted to be successful, and that a 
hardship discharge was a possibility.  The veteran's November 
1984 separation examination report shows that his psychiatric 
condition was clinically evaluated as normal.  An 
accompanying report of medical history shows that the veteran 
indicated that he had had frequent trouble sleeping, 
"depression or excessive worry" and "nervous trouble of 
any sort."  He reported that he had been treated for a 
mental condition in November 1984.  The veteran's discharge 
(DD Form 214) shows that the "narrative reason for 
separation" was "personality disorder."  

VA outpatient treatment reports, dated between March 1987 and 
January 2002, show that the veteran first received a 
diagnosis of an acquired psychiatric disorder in August 1999, 
at which time he complained of anxiety and depression.  The 
diagnostic impression was anxiety.  In November 1999, he 
again received a diagnostic impression of anxiety.  A March 
2001 report contains a diagnostic impression of personality 
disorder by history, rule out dysthymia.  An October 2001 
report shows treatment for psychiatric symptoms, but does not 
contain a diagnosis.  

A June 2002 "fee basis interim summary" report from J. A. 
Juarbe, M.D., contains a diagnosis of "major depression, 
chronic, severe."  Dr. Juarbe noted that, according to the 
patient, while on active duty he started to isolate from 
others, as well as experience insomnia, anxiety, panic, 
fearfulness, depression with poor appetite, and apathy.  Dr. 
Juarbe stated, "Far beyond any reasonable doubt patient 
suffers from major depression in active duty - as a  matter 
of fact a psychiatrist recommended separation from active 
duty.  On separation veteran showed comment of depression."

A January 2003 VA mental disorders examination report shows 
that the examiner stated that he had reviewed the veteran's 
claims file prior to the examination, to include Dr. Juarbe's 
June 2002 report.  The Axis I diagnosis was depressive 
disorder NOS (not otherwise specified).  The examiner stated:

There is no evidence in the military 
service medical record of treatment for a 
mental disorder.  The incident that 
occurred in service in which the patient 
was evaluated at the Mental Hygiene 
Clinic was precipitated by a specific 
stressor which was the illness of his 
mother and the diagnosis of Adjustment 
Disorder with mixed emotional features 
was established at that time.  No 
evidence of depressive or anxiety 
disorder was present at that time.

The onset of depression and depressive 
disorder was two years ago when he asked 
for a psychiatric evaluation at PIC.  
This was 17 years after he was discharged 
from active service.  

Due to the above reasons, it is my 
opinion that the Depressive Disorder, NOS 
is not related to the incident while in 
service described above and is therefore 
not service connected.  

Analysis.  The veteran contends that he currently suffers 
from an acquired psychiatric disorder incurred during 
service.  Service medical records show that the veteran 
sought treatment for psychiatric complaints, and that the 
veteran was eventually determined to have both an adjustment 
disorder and a personality disorder.  His discharge report 
indicates that he was separated due to his personality 
disorder.  To the extent that he has a personality disorder, 
this is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

An adjustment disorder is a stress-related disturbance.  See 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Once the stressor (or its consequences) has terminated, 
the symptoms do not persist for more than an additional 6 
months.  By definition, symptoms cannot persist for more than 
6 months after the termination of the stressor or its 
consequences.  A "Chronic" specifier applies when the 
duration of the disturbance is longer than 6 months in 
response to a chronic stress or to a stessor that has 
enduring consequences.  However, in this case a chronic 
acquired psychiatric disorder is not shown by competent 
evidence until at least 1999.  This lengthy period without 
treatment is evidence that the in-service adjustment disorder 
was acute and not a chronic psychiatric disorder.  This 
lengthy period is also evidence that there has not been 
continuity of symptomatology.  Thus, it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, the January 2003 VA examiner's 
opinion weighs against the claim.  A review of this report 
shows that the examiner elicited a detailed history from the 
veteran as to his psychiatric problems, examined him, and 
conducted a longitudinal review of the claims folder.  The VA 
examiner then offered a professional medical opinion that the 
veteran's current acquired psychiatric disorder was not 
related to any incident of his military service.  

In contrast, Dr. Juarbe's opinion is afforded less probative 
value, as it does not explain the absence of treatment for, 
or a diagnosis of, a psychiatric disorder for the many years 
between the veteran's separation from service and 1999.

Finally, to the extent that the veteran argues that he has 
schizophrenia as a result of his service, there is no 
competent evidence to show that he has ever been diagnosed 
with schizophrenia, or that a psychosis was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
preponderance of the evidence reflects that the adjustment 
disorder identified in service was acute and that the 
veteran's current acquired psychiatric disorder was first 
manifested many years after his release from service and is 
not related to any incident of his military service, to 
include the psychiatric symptoms manifested therein.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



